Citation Nr: 1401100	
Decision Date: 01/09/14    Archive Date: 01/23/14

DOCKET NO.  09-06 617	)	DATE
	)
	)

On appeal from the
Department of Veterans Affairs Regional Office in Winston-Salem, North Carolina


THE ISSUES

1.  Entitlement to service connection for headaches.

2.  Entitlement to service connection for diabetes mellitus (DM).

3.  Entitlement to service connection for hypertension.

4.  Entitlement to service connection for prostate cancer.

5.  Entitlement to an evaluation in excess of 20 percent for service-connected left shoulder rotator cuff tendonitis (left shoulder disorder).


REPRESENTATION

Veteran represented by:	Disabled American Veterans

WITNESS AT HEARING ON APPEAL

The Veteran


ATTORNEY FOR THE BOARD

Helena M. Walker, Counsel


INTRODUCTION

The Veteran served on active duty from September 1971 to January 1992. 

This case comes before the Board of Veterans' Appeal (Board) on appeal of a February 2008 decision by the Department of Veterans Affairs (VA) Regional Office (RO) in Winston-Salem, North Carolina, which denied the claims on appeal.

The Veteran testified before the undersigned sitting in Washington, D.C. in September 2010, and a transcript of the hearing is on file.

In August 2013, the Board remanded the claims for additional development.  Following the remand in an October 2013 rating decision, service connection for a bilateral knee disability was granted.  As this is a full grant of that claim, the only remaining issues on appeal are listed on the cover page of this decision.  

This appeal was processed using the Virtual VA/VBMS paperless claims processing system.  Accordingly, any future consideration of this Veteran's case should take into consideration the existence of this electronic record.

In October 2013, the Veteran submitted a letter requesting that his claim of service connection for posttraumatic stress disorder (PTSD) be reopened, but it has not yet been adjudicated by the Agency of Original Jurisdiction (AOJ).  Therefore, the Board does not have jurisdiction over it, and it is referred to the AOJ for any appropriate action. 

Please note this appeal has been advanced on the Board's docket pursuant to 38 C.F.R. § 20.900(c) (2012).  38 U.S.C.A. § 7107(a)(2) (West 2002).

This appeal is REMANDED to the Department of Veterans Affairs Regional Office.  VA will notify the Veteran if further action is required.


REMAND

In August 2013, the Board remanded the Veteran's service connection claims for headaches, diabetes mellitus, hypertension, and prostate cancer, as well as his increased rating claim for his left shoulder disability.  The Board requested that the Veteran be scheduled for new VA examinations, including a complete review of all electronic records, and to obtain opinions with respect his service connection claims.

In September 2013, the Veteran was scheduled for a VA examination for his claimed bilateral knee disability only.  From review of the electronic claims file, both in VBMS and Virtual VA, it does not appear that the Veteran was scheduled for the requested examinations with respect to his headaches, diabetes mellitus, hypertension, and prostate cancer.

As there has not been substantial compliance with the remand directives with respect to these issues, the appeal must be remanded again.  Stegall v. West, 11 Vet. App. 268 (1998).

With respect to the increased rating claim for his left shoulder, the Board finds that a more current VA examination would be helpful.  The Veteran's most recent VA examination of the shoulder was performed in November 2011.  The examiner indicated that the Veteran had additional loss of motion during flares, but indicated that the limitation was an "unknown amount."  The examination also revealed that the Veteran experienced left shoulder pain with all ranges of motion, but the examiner did not thoroughly discuss the Veteran's objective left shoulder motion in light of the applicable rating criteria for rating shoulder disabilities.  See 38 C.F.R. § 4.71a, Diagnostic Code 5201.  Moreover, since the examination, the Veteran has continued to seek VA treatment for increased left shoulder pain.  As such, a more thorough and current examination is necessary prior to final adjudication of this increased rating claim.  

Accordingly, the case is REMANDED for the following action:

(Please note, this appeal has been advanced on the Board's docket pursuant to 38 C.F.R. § 20.900(c) (2012).  Expedited handling is requested.)

1.  The AMC/RO should forward the claim file to an appropriate VA examiner(s), but one different than the one who conducted the November 2011 examination and who provided the February 2013 and April 2013 opinions, and request that they review the claims file and Virtual VA/VBMS files, and provide specific opinions on whether the Veteran's headaches, diabetes mellitus, hypertension, and prostate cancer were at least as likely as not incurred in or aggravated as a result of service.  The following considerations will govern the opinions:

a.  The claims folder, a copy of this remand, and all records on Virtual VA and VBA must be made available to the health care provider for review in conjunction with the opinion, and the reviewer must specifically acknowledge receipt and review of these materials in any report generated.  The examiner must specify the dates encompassed by the electronic records that were reviewed.

b.  After review of the claims files, the reviewer must discuss whether each relevant disability is at least as likely as not causally related to service, to include whether it was incurred as a result of service or, if preexisting service, was aggravated beyond normal progression thereby.  In all conclusions, the opinion must identify and explain the medical basis or bases, with identification of the evidence of record.  If the reviewer is unable to make a determination without resorting to mere speculation, the reviewer should so state. 

(The term "at least as likely as not" does not mean within the realm of medical possibility, but rather that the medical evidence both for and against a conclusion is so evenly divided that it is as medically sound to find in favor of the conclusion as it is to find against it.)

c.  If the reviewer responds to the above inquiry that he or she cannot so opine without resort to speculation, the AMC/RO will attempt to clarify whether there is evidence that must be obtained in order to render the opinion non-speculative and to obtain such evidence.  In other words, the reviewer must clearly identify precisely what facts cannot be determined, [i.e.] whether it cannot be determined from current medical knowledge that a specific in-service injury or disease can possibly cause the claimed condition, or that the actual cause cannot be selected from multiple potential causes. 

d.  If it is determined that a current examination is needed in order to provide the requested opinion, an examination will be conducted and the Veteran must be notified prior to the examination of the consequences for failure to appear at the scheduled examination.

Any necessary tests or studies must be conducted, and all clinical findings will be reported in detail and correlated to a specific diagnosis.  The report prepared must be typed.

2.  The RO/AMC should also schedule the Veteran for an appropriate VA examination to determine the current severity of his left shoulder disability.  The claims folder, to include any relevant records in Virtual VA/VBMS, should be forwarded to the examiner for review, and the examiner should be directed to elicit a complete history from the Veteran, the pertinent details of which should be recited in the examination report. 

All indicated testing should be carried out and the results recited in the examination report. 

The examiner should identify all currently present  left shoulder symptoms and their severity.  The results of range of motion testing should be reported. 

The examiner should also express an opinion concerning whether there would be additional limits on functional ability on repeated use or during flare-ups (if the Veteran describes flare-ups), and, to the extent possible, provide an assessment of the functional impairment on repeated use or during flare-ups.  If feasible, the examiner should assess the additional functional impairment on repeated use or during flare-ups in terms of the degree of additional range of motion loss.  The examiner should also specifically report at what point any pain begins, and at what point any pain causes any functional impairment, or whether there is any additional range of motion loss due to excess fatigability, incoordination, or flare-ups.

A discussion of the complete rationale for all opinions expressed should be included in the examination report, to include reference to pertinent evidence where appropriate.

3.  After the above has been completed, the AMC/RO should review the claim file and ensure that all of the foregoing development actions have been conducted and completed in full.  If any development is incomplete, appropriate corrective action is to be implemented. 

4.  Thereafter, the AMC/RO must readjudicate the issues of entitlement to service connection for headaches, diabetes mellitus, hypertension, and prostate cancer , as well as the issue of entitlement to an evaluation in excess of 20 percent for service-connected left shoulder disorder, based on all of the evidence of record.  If any of the benefits sought on appeal remains denied, the Veteran and his representative must be provided a supplemental statement of the case and must be afforded an appropriate opportunity to respond.

By this remand, the Board intimates no opinion as to any final outcome warranted.

No action is required of the Veteran until he is otherwise notified but he has the right to submit additional evidence and argument on the matters the Board has remanded.  Kutscherousky v. West, 12 Vet. App. 369 (1999).
 
This case must be afforded expeditious treatment.  The law requires that all claims that are remanded by the Board of Veterans' Appeals or by the United States Court of Appeals for Veterans Claims for additional development or other appropriate action must be handled in an expeditious manner.  See 38 U.S.C.A. §§ 5109B, 7112 (West Supp. 2012).



_________________________________________________
N. RIPPEL
Acting Veterans Law Judge, Board of Veterans' Appeals

Under 38 U.S.C.A. § 7252 (West 2002), only a decision of the Board of Veterans' Appeals is appealable to the United States Court of Appeals for Veterans Claims.  This remand is in the nature of a preliminary order and does not constitute a decision of the Board on the merits of your appeal.  38 C.F.R. § 20.1100(b) (2012).




